DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 6-8 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated  by Fasen (US 4,609,860). 
               As to claim 1, Fasen discloses in figure 4,a method comprising: 
  obtaining charging power from a power source [charging power from a power source (21); see figure 3] ; obtaining a charging command [A control circuit (33)  is sending charging command based on battery voltage;  see Col. 3, lines 342-55]  activating a trickle current to a battery; in response to a condition that a voltage of the battery does not satisfy a deep discharge threshold [noted that when battery is not in deep discharge trickle charging is imitated; see Col.3, lines 42-54]; , entering a first charging state [fast charging see figure 4] ; and in response to a condition that a voltage of the battery satisfies a deep discharge threshold, entering a second charging state [see Col. 3, lines 42-47].
       As to claim 6, Fasen discloses in figure 4,  further comprising: in further response to the condition that the voltage of the battery does not satisfy the deep discharge threshold, deactivating the trickle current to the battery [when the battery voltage reaches full charge the trickle charge is deactivated or stop] .
           As to claim 7, Fasen discloses in figure 4, wherein the deep discharge threshold comprises an activation voltage of the battery [noted that the low battery voltage can be consider as deep discharge threshold and used to activate fast charging].
       As to claim 8, Fasen discloses in figure 4,  further comprising: entering a system wake state [noted that charging battery in Fasen can be considered as system wake state].
      
Claims 10-14 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated  by Koenck (US 4,885,523) 
As to Claim 10, Koenck discloses in figure 23, a device comprising [see figure 23]:
 a battery charger circuit  [battery charging controller (23-101)] operably coupled to a battery; 
a deep discharge controller  [battery deep discharge controller (23-10)] circuit operably coupled to the battery charger circuit; and
 a fuel gauge circuit [ see figure 23, element (23-18); battery monitoring device ] operably coupled to the battery charger circuit, the battery, and the deep discharge controller circuit.
           As to claim 11, Koenck discloses in figure 23, wherein the deep discharge controller circuit comprises a current source operably coupled to at least one of the battery charger and the fuel gauge [noted that the charging current or current source is provided to the circuit so the controller is also receiving charging current].
            As to claim 12, Koenck discloses in figure 23,  wherein at least one of the battery charger and the deep discharge controller is further operatively coupled to a system input node [system input node (23-51B)] .
          As to claim 13, Koenck discloses in figure 5,  wherein the battery charger (101) and the deep discharge (110) controller are further operatively couplable to an external power adapter [+CHG].
As to claim 14,  Koenck discloses in figures 5 and 23,  wherein the deep discharge controller circuit  [110] and the fuel gauge circuit [82]  are further operably coupled to an embedded controller.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fasen in view of Yuen (US 6208148).
As to claim 2, Fasen discloses all of the claim limitations except,  wherein the entering the second charging state comprises: in response to a condition that the voltage of the battery does not satisfy a fuel gauge threshold, supplying the trickle current in a burst to the battery.
     Yuen discloses in figure 1,   wherein the entering the second charging state comprises: in response to a condition that the voltage of the battery does not satisfy a fuel gauge threshold, supplying the trickle current in a burst to the battery [noted that when the battery voltage is exceed a certain threshold; see Col. 6, lines 25-35].
         It would have been obvious to a person  having ordinary skill in the art at the time the invention was made to  modify the operation of the charging current of Fasen based on the battery voltage as taught by Yuen in order to effectively charge the battery. 
As to claim 9, Fasen discloses in figure 4, generating a peak system voltage; and electrically isolating the battery from the power source [noted that charging voltage can be considered as peak voltage and it isolates the battery when the battery reaches full charge].

Claims 15 -17 are rejected under 35 U.S.C. 103 as being unpatentable over Koenck in view of  Fasen (US 4,609,860).
As to claim 15, Koenck discloses all of the claim limitations except, wherein the battery charger circuit is operable to obtain charging power, enter a first charging state, and enter a second charging state.
Fasen discloses in figure 4,  wherein the battery charger circuit is operable to obtain charging power, enter a first charging state [figure 4 ], and enter a second charging state [Fig. 1, fast charging mode and normal charging mode; see  Col. 3, lines 23-32].
    It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Koenck’s charger and use plurality of charging modes as taught by Fasen in order to  have improved battery charger whic  avoids battery damage due to deep discharge and prolong battery life. 
As to claim 16, Fasen discloses in figure 4,  wherein the deep discharge controller circuit is operable to respond to a condition that a voltage of the battery satisfies a deep discharge threshold, and respond to a condition that a voltage of the battery does not satisfy the deep discharge threshold [see Col. 3, lines 23-67].
       As to claim 17, Fasen discloses in figure 4, the deep discharge controller circuit is further operable to obtain a charging command and activate a trickle current[see Col. 3, lines 23-67].
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Koenck in view of  Kondo (US 2016/0299560).
         As to claim 18, Koenck discloses all of the claim limitations, wherein the fuel gauge circuit is operable to respond to a condition that a voltage of the battery satisfies a fuel gauge threshold, and respond to a condition that a voltage of the battery does not satisfy the fuel gauge threshold.
          Kondo discloses in figure 3, wherein the fuel gauge circuit [fuel gauge(216)]  is operable to respond to a condition that a voltage of the battery  [battery pack (214)_satisfies a fuel gauge threshold, and respond to a condition that a voltage of the battery does not satisfy the fuel gauge threshold [noted that the fuel gage has different modes and it responds based on battery voltage; see ¶0012 and ¶0020].  
         It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Koenck’s charger and add and  control fuel gauge circuit  based on battery voltage in order to minimize battery consumption and extend battery between recharging sessions.
            As to claim 19, Kondo in combination with Koenck discloses in figure 3  wherein the fuel gauge circuit is further operable to enter a first charging state and enter a second charging state [see  ¶0012]  .
Allowable Subject Matter
Claims 3-5 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 3 recites , inter alia, wherein the entering the second charging state further comprises: in response to a condition that the voltage of the battery satisfies the fuel gauge threshold, supplying the trickle current continuously to the battery. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
15.      Claim 20 recites, inter alia, a fuel gauge circuit operable to respond to a condition that the voltage of the battery does not satisfy a fuel gauge threshold by supplying the trickle current in a burst to the battery, and to respond to a condition that the voltage of the battery satisfies the fuel gauge threshold by supplying the trickle current continuously to the battery. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430. The examiner can normally be reached M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL BERHANU/Primary Examiner, Art Unit 2859